Citation Nr: 0401897	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  98-06 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

What schedular and/or extraschedular evaluation is warranted 
for post-traumatic stress disorder from October 8, 1997?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1971.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 1999, at which time the issue of what 
evaluation is warranted for post-traumatic stress disorder 
(PTSD) was remanded to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California, for 
additional development.  Such development was initiated at 
the Oakland RO and completed by a special processing unit at 
the RO in Cleveland, Ohio.  

In addition to the issue of the initial rating to be assigned 
for the veteran's PTSD, the Board by its July 1999 decision 
denied entitlement to service connection for tinea pedis, 
claimed as jungle rot, on the basis that such claim was not 
well grounded.  In an undated memorandum from the 
representative received by the RO, a request was made that 
the claim for service connection for tinea pedis be 
readjudicated, under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Such matter is not thereafter shown to have been addressed by 
the RO, and as such, it is referred to the RO for appropriate 
action.  

The Board in its July 1999 decision and the representative in 
the undated memorandum referenced above also requested that 
the RO develop and adjudicate the issues of entitlement to 
service connection for headaches and a retained foreign body 
in the neck area, an increased rating for residuals of a 
shell fragment wound of the left neck, and a total disability 
rating for compensation based on individual unemployability.  
While some actions of the RO as to the foregoing are 
indicated, no adjudication of such matters is shown.  
Accordingly, those matters are again referred to the RO for 
appropriate consideration.



REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

As set forth above, this matter was remanded by the Board to 
the RO in July 1999 so that additional development actions 
could be accomplished, including readjudication and, 
specifically, consideration of the Court's holding in 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of an 
initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found).  It is apparent that the RO has not to date 
documented in writing whether staged ratings are for 
assignment with respect to the veteran's service-connected 
PTSD.  Further review by the RO on that basis is therefore 
needed in light of this Stegall violation.  

In addition, the veteran has raised the question of 
extraschedular entitlement with respect to the rating to be 
assigned for his PTSD from October 1997.  In this regard, the 
veteran has previously offered oral and written testimony, to 
the effect that his PTSD precluded competitive employment and 
that he had not been gainfully employed since 1990.  Despite 
the veteran's contentions relating to extraschedular 
entitlement, consideration of this matter has not to date 
been documented by the RO.  As such, remand is required to 
permit the RO to consider fully all applicable extraschedular 
criteria under 38 C.F.R. § 3.321(b) (2003).  

Accordingly, this matter is again REMANDED to the RO for the 
following actions:

The RO should readjudicate the question 
of what rating is to be assigned for the 
veteran's PTSD from October 8, 1997, to 
include consideration of whether staged 
ratings under Fenderson are for 
assignment and whether an extraschedular 
evaluation of increased disability is 
warranted under 38 C.F.R. § 3.321(b) 
(2003).  
If the RO finds that the extraschedular 
criteria have been met, then the matter 
should be referred to the Undersecretary 
for Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


